        Case 2:19-cv-02264-MCE-AC Document 11 Filed 01/04/21 Page 1 of 3


 1   ROB HENNIG, Bar No. 174646
     rob@employmentattorneyla.com
 2   SEREENA SINGH, Bar No. 276781
     sereena@employmentattorneyla.com
 3   HENNIG, RUIZ & SINGH, P.C.
     3600 Wilshire Boulevard, Suite 1908
 4   Los Angeles, CA 90010
     Telephone:    213.310.8301
 5   Fax No.:      213.310.8302

 6   Attorneys for Plaintiff
     AMR NASR
 7
     RICHARD R. GRAY, Bar No. 071030
 8   rgray@littler.com
     CHRISTOPHER T. BENTON, Bar No. 325452
 9   cbenton@littler.com
     LITTLER MENDELSON, P.C.
10   500 Capitol Mall
     Suite 2000
11   Sacramento, CA 95814
     Telephone: 916.830.7200
12   Fax No.:      916.561.0828

13   Attorneys for Defendants
     TRIMEDX HOLDINGS LLC AND TRIMEDX,
14   LLC

15
                                     UNITED STATES DISTRICT COURT
16
                                     EASTERN DISTRICT OF CALIFORNIA
17
     AMR NASR, an individual,                     Case No. 2:19-cv-002264-MCE-AC
18
                        Plaintiff,                Assigned to Hon. Morrison C. England, Jr.
19
            v.                                    JOINT STIPULATION AND ORDER TO
20                                                DISMISS FIFTH CAUSE OF ACTION
     TRIMEDX HOLDINGS LLC, a limited
21   liability company, TRIMEDX, LLC. a           Complaint filed: October 10, 2019
     limited liability company, and DOES 1
22   through 50, inclusive,

23
                           Defendants.
24

25

26
27                                                                   Case No. 2:19-cv-002264-MCE-AC
         Case 2:19-cv-02264-MCE-AC Document 11 Filed 01/04/21 Page 2 of 3


 1           WHEREAS Plaintiff AMR NASR (“Plaintiff”) filed a lawsuit with the Superior Court of California,

 2   County of San Joaquin, Case No. STK-CV-UOE-2019-13496 on October 10, 2019, alleging that he suffered

 3   damages for: (1) whistleblower retaliation; (2) disability discrimination; (3) disability and medical leave

 4   retaliation; (4) failure to take all steps necessary to stop discrimination and retaliation from occurring; and (5)

 5   violations under the California Private Attorneys General Act. On November 8, 2019, the matter was removed

     to the United States District Court, Eastern District of California, Case No. 2:19-CV-02264-MCE-AC
 6
             WHEREAS Plaintiff seeks to dismiss the following causes of action without prejudice: Fifth
 7
     Cause of Action for Violations under the California Private Attorneys General Act.
 8
             IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, by and through
 9
     their respective counsel, that:
10
              Plaintiff’s fifth cause of action for Violations under the California Private Attorneys General Act
11
     be dismissed without prejudice.
12

13   IT IS SO STIPULATED.

14   Dated: 12/18/20

15

16                                                               /s/ Rob Hennig
                                                                 ROB HENNIG
17                                                               SEREENA SINGH
                                                                 HENNIG, RUIZ & SINGH, P.C.
18                                                               Attorneys for Plaintiff
                                                                 AMR NASR
19
     Dated: 12/18/20
20

21
                                                                 /s/ Richard R. Gray as authorized on 12/18/20
22                                                               RICHARD R. GRAY
                                                                 CHRISTOPHER T. BENTON
23                                                               LITTLER MENDELSON, P.C.
                                                                 Attorneys for Defendants
24                                                               TRIMEDX HOLDINGS LLC AND
                                                                 TRIMEDX, LLC
25

26
27

28

                                                             2                       Case No. 2:19-cv-002264-MCE-AC
        Case 2:19-cv-02264-MCE-AC Document 11 Filed 01/04/21 Page 3 of 3


 1                                                     ORDER

 2          The Court having reviewed the PARTIES’ Joint Stipulation to Dismiss Fifth Cause of

 3   Action, IT IS HEREBY ORDERED Plaintiff AMR NASR’s fifth cause of action for Violations

 4   under the California Private Attorneys General Act be dismissed and hereby is DISMISSED without

 5   prejudice.

 6          IT IS SO ORDERED.

 7   Dated: December 30, 2020

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                   3                   Case No. 2:19-cv-002264-MCE-AC
